                                                                                                                                  Rev. November 10, 2015
                           Case 1:15-cr-02734-JB Document 72 Filed 06/05/19 Page 1 of 2
                                 UNITED STATES DISTRICT COURT, DISTRICT OF NEW MEXICO
                                          CONTINUED---SENTENCING MINUTE SHEET
 CR No: 15-2734 JB                                        USA vs.: Montano
    Date: 6/5/19                                  Name of Deft: Alex Montano
                Before the Honorable: James O. Browning
       Time In/Out: 10:19am-11:41am                                   Total Time in Court (for JS10): 1 hr 22 Minutes
               Clerk: C. Bevel                                                          Court Reporter: J. Bean
               AUSA: Paul Mysliwiec                                              Defendant’s Counsel: Wayne Baker
     Sentencing in: Albuquerque                                                              Interpreter:
 Probation Officer:        Mindy Pirkovic                                           Interpreter Sworn?               Yes                    No
     Convicted on:         x      Plea              Verdict           As to:           Information                         x   Indictment

                If Plea:          Accepted          Not Accepted       Adjudged/Found Guilty on Counts:

    If Plea Agreement:            Accepted          Not Accepted             No Plea Agreement       Comments:

Date of Plea/Verdict:            5/2/16          PSR:         Not Disputed             Disputed            Courts adopts PSR Findings

Evidentiary Hrg:               Not Needed         Needed          Exceptions to PSR:

         SENTENCE IMPOSED                           Imprisonment (BOP):
Supervised Release:                                                                                  Probation:
REC              500-Hour Drug Program                  BOP Sex Offender Program        Other:

 ICE             Court recommends ICE begin removal proceedings immediately or during service of sentence                      ICE not applicable

                                             SPECIAL CONDITIONS OF SUPERVISION
       No re-entry without legal authorization                                      Home confinement for             months     days
       Comply with ICE laws and regulation                                          Community service for 60 hours during supervised release.
       Participate in/successfully complete subst abuse program/testing             Reside halfway house         6    months     days
       Participate in/successfully complete mental health program                   Register as sex offender
       Refrain from use/possession of alcohol/intoxicants                           Participate in sex offender treatment program
       Submit to search of person/property                                          Possess no sexual material
       No contact with victim(s) and/or co-defendant(s)                             No computer with access to online services
       No entering or loitering near victim’s residence                             No contact with children under 18 years
       Provide financial information                                                No volunteering where children supervised
       Waive right of confidentiality and allow the treatment provider to
       release treatment records                                                    Restricted from occupation with access to children
       Must not knowingly purchase, possess, distribute, administer, or
       otherwise use any psychoactive substances (e.g., synthetic
       marijuana, bath salts, etc.) that impair your physical or mental
       functioning, whether or not intended for human consumption.                  No loitering within 100 feet of school yards
       Must not possess, sell, offer for sale, transport, cause to be               If defendant is unemployed - Must participate in an educational or
       transported, cause to affect interstate commerce, import, or export          vocational services program and follow the rules and regulations
       any drug paraphernalia, as defined in 21 U.S.C. 863(d).                      of that program

       OTHER:

Fine:      $ 0                                                                           Restitution: $ 0
SPA:       $     (100 per count)                                               Payment Schedule:               Due Immediately              Waived
 OTHER:
       Advised of Right to Appeal                   Waived Appeal Rights per Plea Agreement

x      Deft. On conditions of release               Voluntary Surrender

       Recommended place(s) of incarceration:

       Dismissed Counts:
                                                                                            Rev. November 10, 2015
            Case 1:15-cr-02734-JB Document 72 Filed 06/05/19 Page 2 of 2
                  Court addresses counsel regarding his knowledge of Reverend Mansfield
OTHER COMMENTS:   Court inclined not to impose 2 level reduction, sustain objection to paragraph 26.
                  Mr. Baker has nothing further.
                  Mr. Mysliwiec has nothing further
                  Court turns to 2 level enhancement 2D1.12, inclined to impose enhancement.
                  Court agrees with Mr. Mysliwiec and US Probation; objection overruled. 2 level enhancement
                  is applicable. Court turns to safety valve eligibility.
                  Mr. Mysliwiec request recess to confer with criminal chief.
                  Court indicates defendant would need to re-plea before the US Magistrate.
                  Sentencing continued.
                  11:41am- Court in recess.
